        Case 5:18-cr-00185-NAM Document 49 Filed 01/04/19 Page 1 of 1
                                                United States Departlllent of Justice


                                                           θs И″ο′η(ν
                                                し物J′ θグStα ′
                                                  θ Dお ″Jα グ鮭 w乃 ″
                                                肋 乃r′            た
                                                   “
                                                ′θθSο ″″ C″ ″ゎ″Sttι ぁfla β          71た   βノ
                                                                                           のイイ∂θ672
                                                                            "779∂
                                                力 ″o    M Lα ″り Fede″ ′β″Jrdl昭               イ∂―
                                                                                    Faxf βf〃 イ θ65∂
                                                Syraで ぉ ′,Nのッy♭ 汁 ノ326F7′   9∂




                                                 January 4,2019




Hon. Norman A. Mordue
Senior U.S. District Judge
Federal Building and U.S. Courthouse
P.O. Box 7336
Syracuse, New York 13261-7336

       Re:    United States v. Kamar Boatman
              Criminal No. 5:18-CR-185 (NAM)

Dear Senior Judge Mordue:

       The defendant has pled not guilty to the indictment in this case. Pretrial discovery has
been completed and there are no motions pending before the Court. Therefore, the United States
requests that this case be docketed for a trial date.

                                                 Respecti11ly,

                                                 GRANT C.JAQUITH



                                         By:
                                                 Richard R. Southwick
                                                 Assistant United States Attorney
                                                 Bar Roll No. 506265
